DETAILED ACTION
Claims 1-24, 26-27, and 29-33 are pending.
The Office Action is responsive to the communication filed on 12/1/2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to the cited prior art not teaching or suggesting transferring energy, as recited in independent claim 1.  Independent claims 30-31 include substantially similar claim limitations.  Claims 2-13 and 32-33 depend, directly or indirectly, from independent claim 1.  In the current rejection, Brian is utilized to teach transferring energy.


Applicant’s arguments with respect to claims 14-24 and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to the cited prior art not teaching or suggesting weighted averaging, as recited in independent claim 14.  Claims 15-24 and 26-27 depend, directly or indirectly, from independent claim 14.  In the current rejection, Ols is utilized to teach weighted averaging.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 13, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2008/0319893 (Mashinsky) and further in view of U.S. Patent Application Publication No. 2012/0065796 (Brian).


Claim 1:
The cited prior art describes a method of operating an appliance on a power grid operated by a utility, the method comprising: (UM: “Provided are a method and a device for controlling a home device located at home according to circumstances of a user by using context information acquired by a mobile device to control the home device.” Paragraph 0005)
receiving, at a server, information indicating whether a person is present in a proximity of the appliance; (UM: “In operation S210, the server 100 receives a trigger signal generated by a sensor 14 in the home when a mobile device 12 is located at a specific location in the home.” paragraph 0048; “In operation S310, a sensor 14 detects a mobile device 12 located at a specific location. According to an exemplary embodiment, the sensor 14 may detect the mobile device 12 where the sensor 14 is located. For example, a sensor provided at the entrance may detect the mobile device 12 when the user carrying the mobile device 12 passes through the entrance. As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “In operation S320, the sensor 14 transmits a trigger signal to the server 100 when the mobile device 12 is detected. The sensor 14 may generate the trigger signal when the mobile device 12 is detected. The trigger signal may include information on home devices 16 located around the sensor 14. For example, the trigger signal may include serial code numbers of the home devices 16 located around the sensor 14.” Paragraph 0063)
determining, by the server, an operational state of the appliance based on whether the person is present in the proximity of the appliance; (UM: “In operation S220, the server 100 determines a home device 16 corresponding to the specific location by using the trigger signal.” Paragraph 0051; “In operation S230, the server 100 selects context information related to an operation of the determined home device 16 from among context information received from the mobile device 12.” Paragraph 0053; “In operation S350, the server 100 determines a home device 16 corresponding to the specific location.” Paragraph 0072; “For example, the server 100 may confirm that a TV is located near a sensor which has generated a trigger signal, by using an identification value of the TV, which is included in the trigger signal.” Paragraph 0074)
transmitting to the appliance, via a communication link, control information related to the operational state to control operation of the appliance; (UM: “In operation S240, the server 100 provides the selected context information to the determined home device 16. For example, the server 100 may transmit context information to the determined home device 16.” Paragraph 0058; “The home device 16 may determine an operation to be performed by using the provided context information.” Paragraph 0059; “The server 100 may transmit the selected context information to the determined home device 16.” Paragraph 0082; “In operation S380, the home device 16 determines an operation to be performed by the home device 16 by using the selected context information. For example, when a TV receives, from the server 100, context information related to a broadcast program which the user has watched, the TV may perform a display operation of the TV so as to play the broadcast program from a frame immediately after the frame which the user has watched or to play the broadcast program from a point in time corresponding a point in time in the program that the user has left off at or completed watching.” Paragraph 0083)

UM does not explicitly describe sub-grids or transferring energy as described below.  However, Mashinsky teaches the sub-grids and Brian teaches transferring energy as described below.  
identifying a first energy sub-grid that is in a first geographical area and is associated with the appliance; and (Mashinsky: see the group of users connected to each distribution system 64 as illustrated in figure 3 and as described in paragraph 0057; “FIG. 3 depicts diagrammatically the interconnections among the control node 50, the power generators 60, transmission 62 and distribution systems 64, and the end users 66 (or consumers) according an embodiment of the present invention. The control node 50, which incorporates the combined functions of the control node 10 and the central control 35 of FIG. 1, monitors the status of each of the aforementioned entities using wired or wireless means by receiving status signals from each feedback sensor connected to each such entity.” Paragraph 0057; UM: “In operation S220, the server 100 determines a home device 16 corresponding to the specific location by using the trigger signal.” Paragraph 0051; “In operation S230, the server 100 selects context information related to an operation of the determined home device 16 from among context information received from the mobile device 12.” Paragraph 0053; “In operation S350, the server 100 determines a home device 16 corresponding to the specific location.” Paragraph 0072; “For example, the server 100 may confirm that a TV is located near a sensor which has generated a trigger signal, by using an identification value of the TV, which is included in the trigger signal.” Paragraph 0074)
determining a second energy sub-grid from which energy is transferred to the first energy sub-grid associated with the appliance based on proximity sensors that determined that one or more persons are not in a second geographical area associated with the second energy sub-grid. (see the sensor in Um, the subgrids in Mashinsky, and the transferring of energy based on user location in Brian; Mashinsky: “There is shown in FIG. 4 a local sub-network unit 70 (e.g., a home or office) having a power generating facility 72 such as solar power panels or windmills or any devices that are capable of supplying power from an independent energy source. The power generating facility is preferably equipped with an energy storage device 74 such as a battery, a hydrogen-based fuel cell, or any capacitive device for storing excess energy produced by the power generating facility. The stored energy may later be used by the local sub-network unit or sold to buyers on the trading exchange 78. A switchable node 76 (e.g., a silicon-based TRIAC, a SCR, a bi-directional electro-mechanical switch or any combination thereof) which may include remote control circuitry for remote switching by the exchange or its buying or selling members, in operative communication with an online power trading exchange 78 through a controller, connects the local sub-network unit 70 to the power generating facility 72 and to the grid 80. The grid 80 is also equipped with a controller 82 that is in communication (wirelessly or via BPL or any combination thereof) with the power trading exchange 78, for controlling the power flow between the grid 80 and the sub-network unit 70. Preferably, the sub-network unit 70 is connected to different areas or sectors A and B, referenced as 84, 86 respectively, of grid 80 through the switchable node 76 such that the sub-network unit 70 may draw power from one part of the grid while selling power through another portion of the grid” Paragraph 0070; “In yet another embodiment, each buyer is associated with (i) a previously registered identification code, (ii) a power usage meter or sensor communicable with the control node, and (iii) a switch agent controlled by the control node. Advantageously, in a power shortage situation, a buyer such as a medical service provider will get higher priority over typical households in its bids for power as the control node can identify such users through their registered identification codes and distribute power to the medical service provider through selective activation of switches in the transmission and distribution networks.” Paragraph 0024; “Another criterion would be based on the criticality of the end users (e.g., hospitals), which information is supplied by the users and associated with the registration codes provided at the time user registration on the system.” Paragraph 0055; UM: “According to another exemplary embodiment, the server 100 receives the trigger signal generated by a sensor in a building in response to the mobile device 12 being at a specific location in the building.” Paragraph 0046; “As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “At least one sensor may be provided for each specific location in the home. For example, sensors may be respectively provided to bedrooms, a multipurpose room, a bathroom, a kitchen, an entrance, and a living room in the home. The sensor 14 may detect the mobile device 12 located near a location where the sensor 14 is provided. For example, a sensor 14 provided at the entrance may detect the mobile device 12 when a user carrying the mobile device 12 passes through the entrance. A range in which the sensor 14 detects the mobile device 12 may be determined according to settings by the user. For example, the user may set detection ranges of the at least one sensor provided in the home such that the detection ranges do not overlap each other.” Paragraph 0049; Brian: “When high rates and high renewable energy availability occur at the same time that the homeowner is away (work, vacation, etc.), it creates an opportunity to reduce the house energy to some minimum level and sell all excess power back to the utility. The energy management algorithm would automate this task, turning off select loads, and placing appliances into a minimum power consumption mode.” Paragraph 0031)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, with the known techniques of Mashinsky, namely, intelligent routing of electric power, and the known techniques of Brian, namely, an energy manager, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information with the teachings of Mashinsky to route power between sub-grids and the teachings of Brian to route excess energy based on a homeowner being away would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information and power availability of UM based on the teachings of routing power in Mashinsky and the teachings of controlling power based on user information in Brian).

Claim 13:
The cited prior art describes the method of Claim 1, wherein the proximity comprises a distance within 10 meters of the appliance. (UM: “As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061)

Claim 29:
UM does not explicitly describe sub-grids as described below.  However, Mashinsky teaches the sub-grids as described below.  
The cited prior art describes the method of Claim 1, wherein the second energy sub-grid is selected based on an auction process comprising an amount of energy and/or a price of energy from the second energy sub-grid. (Mashinsky: “The effect is particularly pronounced when, for example, sector A located at the edge of the grid is closer to the matched buyer than sector B located in the heart of the grid such that the transmission costs of delivering power from sector A could realize material savings, even though the sale price of the power presumes delivery from sector B (and its associated higher cost) in accordance with current industry practice. In this manner, the utility company may also "net" the trading activities of the sub-network unit 70 by settling its usage or consumption (i.e. buying) and sales (i.e., supplying power back to the grid using power from its power generating facility) during each billing cycle. Of course, a power meter for monitoring in near real time the power supply and consumption of the sub-network unit 70 is provided, and which is in communication with the trading exchange 78 and the utility company.” Paragraph 0063; “The control node according to an embodiment of the present invention allows buyers to directly bid on the spot market power exchange and allows sellers to directly input asking prices for the power they supply so that the control node dynamically connects a buyer with the seller with the lowest asking price. If at a later time, another provider becomes available that has a lower asking price, the control node automatically switches to the new supplier. Of course all dynamic spot market buyers will want the provider with the lowest asking price. In one embodiment, the buyers connected to one node may equally share the power from the provider with the lowest available asking price. In this scenario, each user is supplied by various suppliers. Alternatively, the buyers may share the power from one provider in which the size of the share is based on the size of the power requirement of each buyer. For example, if there are only two buyers and the first buyer requires twice the amount of power as the second buyer, the first buyer receives 2/3 of the power from the provider with the lowest asking price and the second buyer receives 1/3 of the power from that provider.” Paragraph 0022; “In a further embodiment, the buyers may be entitled to receive power from the lowest asking price provider based on some type of hierarchy, priority or predetermined criteria. For example, the buyer with the highest demand for power may be entitled to the lowest asking price.” Paragraph 0023)
UM and Mashinsky are combinable for the same rationale as set forth above with respect to claim 1.

Claim 30:
The cited prior art describes a computer program product for operating an appliance on a power grid operated by a utility comprising: (UM: “Provided are a method and a device for controlling a home device located at home according to circumstances of a user by using context information acquired by a mobile device to control the home device.” Paragraph 0005; “The methods according to one or more exemplary embodiments of the inventive concept may be implemented in a program instruction form executable through various computer means and recorded in a computer-readable recording medium. The computer-readable recording medium may include program instructions, data files, data structures, and the like, taken alone or in combination. The program instructions recorded in the medium may be particularly designed and configured for the one or more exemplary embodiments.” Paragraph 0286)
a non-transitory computer readable storage medium comprising computer readable program code therein that when executed by a processor causes the processor to perform operations comprising: (UM: “Provided are a method and a device for controlling a home device located at home according to circumstances of a user by using context information acquired by a mobile device to control the home device.” Paragraph 0005; “The methods according to one or more exemplary embodiments of the inventive concept may be implemented in a program instruction form executable through various computer means and recorded in a computer-readable recording medium. The computer-readable recording medium may include program instructions, data files, data structures, and the like, taken alone or in combination. The program instructions recorded in the medium may be particularly designed and configured for the one or more exemplary embodiments.” Paragraph 0286)
transmitting, to a server, information indicating whether a person is present in a proximity of the appliance; (UM: “In operation S210, the server 100 receives a trigger signal generated by a sensor 14 in the home when a mobile device 12 is located at a specific location in the home.” paragraph 0048; “In operation S310, a sensor 14 detects a mobile device 12 located at a specific location. According to an exemplary embodiment, the sensor 14 may detect the mobile device 12 where the sensor 14 is located. For example, a sensor provided at the entrance may detect the mobile device 12 when the user carrying the mobile device 12 passes through the entrance. As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “In operation S320, the sensor 14 transmits a trigger signal to the server 100 when the mobile device 12 is detected. The sensor 14 may generate the trigger signal when the mobile device 12 is detected. The trigger signal may include information on home devices 16 located around the sensor 14. For example, the trigger signal may include serial code numbers of the home devices 16 located around the sensor 14.” Paragraph 0063)
receiving, via a communication link, control information comprising an operational state to control operation of the appliance, responsive to the person being in the proximity of the appliance; (UM: “In operation S220, the server 100 determines a home device 16 corresponding to the specific location by using the trigger signal.” Paragraph 0051; “In operation S230, the server 100 selects context information related to an operation of the determined home device 16 from among context information received from the mobile device 12.” Paragraph 0053; “In operation S350, the server 100 determines a home device 16 corresponding to the specific location.” Paragraph 0072; “For example, the server 100 may confirm that a TV is located near a sensor which has generated a trigger signal, by using an identification value of the TV, which is included in the trigger signal.” Paragraph 0074)

UM does not explicitly describe sub-grids or transferring energy as described below.  However, Mashinsky teaches the sub-grids and Brian teaches transferring energy as described below.  
identifying a first energy sub-grid that is in a first geographical area and is associated with the appliance; and (Mashinsky: see the group of users connected to each distribution system 64 as illustrated in figure 3 and as described in paragraph 0057; “FIG. 3 depicts diagrammatically the interconnections among the control node 50, the power generators 60, transmission 62 and distribution systems 64, and the end users 66 (or consumers) according an embodiment of the present invention. The control node 50, which incorporates the combined functions of the control node 10 and the central control 35 of FIG. 1, monitors the status of each of the aforementioned entities using wired or wireless means by receiving status signals from each feedback sensor connected to each such entity.” Paragraph 0057; UM: “In operation S220, the server 100 determines a home device 16 corresponding to the specific location by using the trigger signal.” Paragraph 0051; “In operation S230, the server 100 selects context information related to an operation of the determined home device 16 from among context information received from the mobile device 12.” Paragraph 0053; “In operation S350, the server 100 determines a home device 16 corresponding to the specific location.” Paragraph 0072; “For example, the server 100 may confirm that a TV is located near a sensor which has generated a trigger signal, by using an identification value of the TV, which is included in the trigger signal.” Paragraph 0074)
determining a second energy sub-grid from which energy is transferred to the first energy sub-grid associated with the appliance based on proximity sensors that determine that one or more persons are not in a second geographical area associated with the second energy sub-grid; and (see the sensor in Um, the subgrids in Mashinsky, and the transferring of energy based on user location in Brian; Mashinsky: “There is shown in FIG. 4 a local sub-network unit 70 (e.g., a home or office) having a power generating facility 72 such as solar power panels or windmills or any devices that are capable of supplying power from an independent energy source. The power generating facility is preferably equipped with an energy storage device 74 such as a battery, a hydrogen-based fuel cell, or any capacitive device for storing excess energy produced by the power generating facility. The stored energy may later be used by the local sub-network unit or sold to buyers on the trading exchange 78. A switchable node 76 (e.g., a silicon-based TRIAC, a SCR, a bi-directional electro-mechanical switch or any combination thereof) which may include remote control circuitry for remote switching by the exchange or its buying or selling members, in operative communication with an online power trading exchange 78 through a controller, connects the local sub-network unit 70 to the power generating facility 72 and to the grid 80. The grid 80 is also equipped with a controller 82 that is in communication (wirelessly or via BPL or any combination thereof) with the power trading exchange 78, for controlling the power flow between the grid 80 and the sub-network unit 70. Preferably, the sub-network unit 70 is connected to different areas or sectors A and B, referenced as 84, 86 respectively, of grid 80 through the switchable node 76 such that the sub-network unit 70 may draw power from one part of the grid while selling power through another portion of the grid” Paragraph 0070; “In yet another embodiment, each buyer is associated with (i) a previously registered identification code, (ii) a power usage meter or sensor communicable with the control node, and (iii) a switch agent controlled by the control node. Advantageously, in a power shortage situation, a buyer such as a medical service provider will get higher priority over typical households in its bids for power as the control node can identify such users through their registered identification codes and distribute power to the medical service provider through selective activation of switches in the transmission and distribution networks.” Paragraph 0024; “Another criterion would be based on the criticality of the end users (e.g., hospitals), which information is supplied by the users and associated with the registration codes provided at the time user registration on the system.” Paragraph 0055; UM: “According to another exemplary embodiment, the server 100 receives the trigger signal generated by a sensor in a building in response to the mobile device 12 being at a specific location in the building.” Paragraph 0046; “As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “At least one sensor may be provided for each specific location in the home. For example, sensors may be respectively provided to bedrooms, a multipurpose room, a bathroom, a kitchen, an entrance, and a living room in the home. The sensor 14 may detect the mobile device 12 located near a location where the sensor 14 is provided. For example, a sensor 14 provided at the entrance may detect the mobile device 12 when a user carrying the mobile device 12 passes through the entrance. A range in which the sensor 14 detects the mobile device 12 may be determined according to settings by the user. For example, the user may set detection ranges of the at least one sensor provided in the home such that the detection ranges do not overlap each other.” Paragraph 0049; Brian: “When high rates and high renewable energy availability occur at the same time that the homeowner is away (work, vacation, etc.), it creates an opportunity to reduce the house energy to some minimum level and sell all excess power back to the utility. The energy management algorithm would automate this task, turning off select loads, and placing appliances into a minimum power consumption mode.” Paragraph 0031)
operating the appliance based on the operational state that was received using energy from the first energy sub-grid or the second energy sub-grid based on the proximity sensors that determine that the one or more persons are not in the second geographical area. (UM: “In operation S240, the server 100 provides the selected context information to the determined home device 16. For example, the server 100 may transmit context information to the determined home device 16.” Paragraph 0058; “The home device 16 may determine an operation to be performed by using the provided context information.” Paragraph 0059; “The server 100 may transmit the selected context information to the determined home device 16.” Paragraph 0082; “In operation S380, the home device 16 determines an operation to be performed by the home device 16 by using the selected context information. For example, when a TV receives, from the server 100, context information related to a broadcast program which the user has watched, the TV may perform a display operation of the TV so as to play the broadcast program from a frame immediately after the frame which the user has watched or to play the broadcast program from a point in time corresponding a point in time in the program that the user has left off at or completed watching.” Paragraph 0083; Brian: “When high rates and high renewable energy availability occur at the same time that the homeowner is away (work, vacation, etc.), it creates an opportunity to reduce the house energy to some minimum level and sell all excess power back to the utility. The energy management algorithm would automate this task, turning off select loads, and placing appliances into a minimum power consumption mode.” Paragraph 0031)
UM, Mashinsky, and Brian are combinable for the same rationale as set forth above with respect to claim 1.

Claim 31:
The cited prior art describes an appliance on a power grid operated by a utility comprising: (UM: “Provided are a method and a device for controlling a home device located at home according to circumstances of a user by using context information acquired by a mobile device to control the home device.” Paragraph 0005)
a transmitter configured to transmit to a server, information indicating whether a person is present in a proximity of the appliance; (UM: “In operation S210, the server 100 receives a trigger signal generated by a sensor 14 in the home when a mobile device 12 is located at a specific location in the home.” paragraph 0048; “In operation S310, a sensor 14 detects a mobile device 12 located at a specific location. According to an exemplary embodiment, the sensor 14 may detect the mobile device 12 where the sensor 14 is located. For example, a sensor provided at the entrance may detect the mobile device 12 when the user carrying the mobile device 12 passes through the entrance. As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “In operation S320, the sensor 14 transmits a trigger signal to the server 100 when the mobile device 12 is detected. The sensor 14 may generate the trigger signal when the mobile device 12 is detected. The trigger signal may include information on home devices 16 located around the sensor 14. For example, the trigger signal may include serial code numbers of the home devices 16 located around the sensor 14.” Paragraph 0063)
a receiver configure to receive, via a communication link, control information comprising an operational state to control operation of the appliance, responsive to the person being in the proximity of the appliance; and (UM: “In operation S220, the server 100 determines a home device 16 corresponding to the specific location by using the trigger signal.” Paragraph 0051; “In operation S230, the server 100 selects context information related to an operation of the determined home device 16 from among context information received from the mobile device 12.” Paragraph 0053; “In operation S350, the server 100 determines a home device 16 corresponding to the specific location.” Paragraph 0072; “For example, the server 100 may confirm that a TV is located near a sensor which has generated a trigger signal, by using an identification value of the TV, which is included in the trigger signal.” Paragraph 0074)
a processor configured to operate the appliance based on the operational state that was received, (UM: “In operation S240, the server 100 provides the selected context information to the determined home device 16. For example, the server 100 may transmit context information to the determined home device 16.” Paragraph 0058; “The home device 16 may determine an operation to be performed by using the provided context information.” Paragraph 0059; “The server 100 may transmit the selected context information to the determined home device 16.” Paragraph 0082; “In operation S380, the home device 16 determines an operation to be performed by the home device 16 by using the selected context information. For example, when a TV receives, from the server 100, context information related to a broadcast program which the user has watched, the TV may perform a display operation of the TV so as to play the broadcast program from a frame immediately after the frame which the user has watched or to play the broadcast program from a point in time corresponding a point in time in the program that the user has left off at or completed watching.” Paragraph 0083)

UM does not explicitly describe sub-grids or transferring energy as described below.  However, Mashinsky teaches the sub-grids and Brian teaches transferring energy as described below.  
wherein a first energy sub-grid that is in a first geographical area and is associated with the appliance, and (Mashinsky: see the group of users connected to each distribution system 64 as illustrated in figure 3 and as described in paragraph 0057; “FIG. 3 depicts diagrammatically the interconnections among the control node 50, the power generators 60, transmission 62 and distribution systems 64, and the end users 66 (or consumers) according an embodiment of the present invention. The control node 50, which incorporates the combined functions of the control node 10 and the central control 35 of FIG. 1, monitors the status of each of the aforementioned entities using wired or wireless means by receiving status signals from each feedback sensor connected to each such entity.” Paragraph 0057; UM: “In operation S220, the server 100 determines a home device 16 corresponding to the specific location by using the trigger signal.” Paragraph 0051; “In operation S230, the server 100 selects context information related to an operation of the determined home device 16 from among context information received from the mobile device 12.” Paragraph 0053; “In operation S350, the server 100 determines a home device 16 corresponding to the specific location.” Paragraph 0072; “For example, the server 100 may confirm that a TV is located near a sensor which has generated a trigger signal, by using an identification value of the TV, which is included in the trigger signal.” Paragraph 0074)
wherein a second energy sub-grid is configured to transfer energy to the first energy sub-grid associated with the appliance based on proximity sensors that determine that one or more persons are not in a second geographical area associated with the second energy sub-grid. (see the sensor in Um, the subgrids in Mashinsky, and the transferring of energy based on user location in Brian; Mashinsky: “There is shown in FIG. 4 a local sub-network unit 70 (e.g., a home or office) having a power generating facility 72 such as solar power panels or windmills or any devices that are capable of supplying power from an independent energy source. The power generating facility is preferably equipped with an energy storage device 74 such as a battery, a hydrogen-based fuel cell, or any capacitive device for storing excess energy produced by the power generating facility. The stored energy may later be used by the local sub-network unit or sold to buyers on the trading exchange 78. A switchable node 76 (e.g., a silicon-based TRIAC, a SCR, a bi-directional electro-mechanical switch or any combination thereof) which may include remote control circuitry for remote switching by the exchange or its buying or selling members, in operative communication with an online power trading exchange 78 through a controller, connects the local sub-network unit 70 to the power generating facility 72 and to the grid 80. The grid 80 is also equipped with a controller 82 that is in communication (wirelessly or via BPL or any combination thereof) with the power trading exchange 78, for controlling the power flow between the grid 80 and the sub-network unit 70. Preferably, the sub-network unit 70 is connected to different areas or sectors A and B, referenced as 84, 86 respectively, of grid 80 through the switchable node 76 such that the sub-network unit 70 may draw power from one part of the grid while selling power through another portion of the grid” Paragraph 0070; “In yet another embodiment, each buyer is associated with (i) a previously registered identification code, (ii) a power usage meter or sensor communicable with the control node, and (iii) a switch agent controlled by the control node. Advantageously, in a power shortage situation, a buyer such as a medical service provider will get higher priority over typical households in its bids for power as the control node can identify such users through their registered identification codes and distribute power to the medical service provider through selective activation of switches in the transmission and distribution networks.” Paragraph 0024; “Another criterion would be based on the criticality of the end users (e.g., hospitals), which information is supplied by the users and associated with the registration codes provided at the time user registration on the system.” Paragraph 0055; UM: “According to another exemplary embodiment, the server 100 receives the trigger signal generated by a sensor in a building in response to the mobile device 12 being at a specific location in the building.” Paragraph 0046; “As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “At least one sensor may be provided for each specific location in the home. For example, sensors may be respectively provided to bedrooms, a multipurpose room, a bathroom, a kitchen, an entrance, and a living room in the home. The sensor 14 may detect the mobile device 12 located near a location where the sensor 14 is provided. For example, a sensor 14 provided at the entrance may detect the mobile device 12 when a user carrying the mobile device 12 passes through the entrance. A range in which the sensor 14 detects the mobile device 12 may be determined according to settings by the user. For example, the user may set detection ranges of the at least one sensor provided in the home such that the detection ranges do not overlap each other.” Paragraph 0049; Brian: “When high rates and high renewable energy availability occur at the same time that the homeowner is away (work, vacation, etc.), it creates an opportunity to reduce the house energy to some minimum level and sell all excess power back to the utility. The energy management algorithm would automate this task, turning off select loads, and placing appliances into a minimum power consumption mode.” Paragraph 0031)
UM, Mashinsky, and Brian are combinable for the same rationale as set forth above with respect to claim 1.




Claim 33:
The cited prior art describes the method of Claim 1, wherein the proximity sensors determine that the one or more persons are not in the second geographical area based on information from the proximity sensors indicating that the one or more persons are beyond a threshold distance from the appliance. (UM: “According to another exemplary embodiment, the server 100 receives the trigger signal generated by a sensor in a building in response to the mobile device 12 being at a specific location in the building.” Paragraph 0046; “As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “At least one sensor may be provided for each specific location in the home. For example, sensors may be respectively provided to bedrooms, a multipurpose room, a bathroom, a kitchen, an entrance, and a living room in the home. The sensor 14 may detect the mobile device 12 located near a location where the sensor 14 is provided. For example, a sensor 14 provided at the entrance may detect the mobile device 12 when a user carrying the mobile device 12 passes through the entrance. A range in which the sensor 14 detects the mobile device 12 may be determined according to settings by the user. For example, the user may set detection ranges of the at least one sensor provided in the home such that the detection ranges do not overlap each other.” Paragraph 0049)


Claims 2-4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2008/0319893 (Mashinsky) and further in view of U.S. Patent Application Publication No. 2012/0065796 (Brian) and U.S. Patent Application Publication No. 2016/0259308 (Fadell).


Claim 2:
UM, Mashinsky, and Brian do not explicitly describe a restricted person as described below.  However, Fadell teaches the restricted person as described below.  
The cited prior art describes the method of Claim 1, further comprising: 
determining, by the server, whether the person is a restricted person, responsive to determining that the person is present in the proximity of the appliance; and (Fadell: see the infer if Sydney is in bedroom 1 based on audio monitoring 424, 416 as illustrated in figure 13; “In the example graphical user interface (GUI) 400 of FIG. 13, an awareness prompt 410 is generated. The awareness prompt 410 may prompt a user of the GUI 400 whether the system should attribute one or more inputs 412 from the smart devices 10 as a particular activity, event, and/or attribute 414 of the household. For example, the prompt 410 is used to determine a relationship between an audio signature 412 and a particular household member named Sydney. When the awareness prompt 410 is confirmed (e.g., by a user selecting the “Yes” icon 416), an awareness rule 418 may be generated (e.g., in a database or data file 420) to link the input 412 with the particular activity, even, and/or attribute 414 of the household. In some embodiments, when the awareness prompt 410 is rejected (e.g., by a user selecting the “No” icon 420), an awareness rule 422 may be generated (e.g., in the database or data file 420) to refuse a link between the input 412 with the particular activity, even, and/or attribute 414 of the household.” Paragraph 0132)
setting the operational state of the appliance to a restricted state when the person is the restricted person. (Fadell: see the keep front door lock control locked when Sydney is home alone 424 as illustrated in figure 13; “For example, in the illustrated embodiment, a front door rule specifies that a door is to remain locked when Sydney is home alone. Thus, awareness of Sydney's lone occupancy in the household triggers persistent locking at the front door. Any number of events can be triggered by the rules 424. Rules 424 may trigger functionalities of smart devices (e.g., smart devices 426), processor-based functionalities (e.g., sending an email, posting a comment on social media, setting a calendar entry, providing a cellular phone notification, etc.), and so forth.” Paragraph 0134)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, the known techniques of Mashinsky, namely, intelligent routing of electric power, and the known techniques of Brian, namely, an energy manager, with the known techniques of Fadell, namely, smart home automation system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information, the teachings of Mashinsky to route power between sub-grids, and the teachings of Brian to route excess energy based on a homeowner being away with the teachings of Fadell to automate home devices based on user information would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information of UM based on the teachings of routing power in Mashinsky, the teachings of controlling power based on user information in Brian, and the teachings of controlling home devices based on user information in Fadell).

Claim 3:
UM, Mashinsky, and Brian do not explicitly describe a restricted person as described below.  However, Fadell teaches the restricted person as described below.  
The cited prior art describes the method of Claim 2, further comprising: 
detecting that the restricted person has left the proximity of the appliance; and (Fadell: see the infer if Sydney is in bedroom 1 based on audio monitoring 424, 420 as illustrated in figure 13; “In the example graphical user interface (GUI) 400 of FIG. 13, an awareness prompt 410 is generated. The awareness prompt 410 may prompt a user of the GUI 400 whether the system should attribute one or more inputs 412 from the smart devices 10 as a particular activity, event, and/or attribute 414 of the household. For example, the prompt 410 is used to determine a relationship between an audio signature 412 and a particular household member named Sydney. When the awareness prompt 410 is confirmed (e.g., by a user selecting the “Yes” icon 416), an awareness rule 418 may be generated (e.g., in a database or data file 420) to link the input 412 with the particular activity, even, and/or attribute 414 of the household. In some embodiments, when the awareness prompt 410 is rejected (e.g., by a user selecting the “No” icon 420), an awareness rule 422 may be generated (e.g., in the database or data file 420) to refuse a link between the input 412 with the particular activity, even, and/or attribute 414 of the household.” Paragraph 0132)
setting the operational state of the appliance to an unrestricted state, responsive to detecting that the restricted person has left the proximity, wherein, the control information comprises information indicating the unrestricted state. (Fadell: “In some embodiments, when the awareness prompt 410 is rejected (e.g., by a user selecting the “No” icon 420), an awareness rule 422 may be generated (e.g., in the database or data file 420) to refuse a link between the input 412 with the particular activity, even, and/or attribute 414 of the household.” Paragraph 0132; “If the environment has not experienced enough input 412 data to provide a threshold level of subsequent awareness (e.g., the confidence level has not met a confidence threshold), monitoring may be continued and adjustments to input 412 ranges associated with the particular activity, event, and/or attribute 414 for the policies to be implemented may occur (block 486).” Paragraph 0136)
UM, Mashinsky, Brian, and Fadell are combinable for the same rationale as set forth above with respect to claim 2.

Claim 4:
UM, Mashinsky, and Brian do not explicitly describe a restricted person as described below.  However, Fadell teaches the restricted person as described below.  
The cited prior art describes the method of Claim 2, wherein setting the operational state of the appliance comprises enabling the appliance, disabling the appliance, controlling characteristics of the appliance, and/or controlling power from the power grid to the appliance. (Fadell: see the keep front door lock control locked when Sydney is home alone 424 as illustrated in figure 13; “For example, in the illustrated embodiment, a front door rule specifies that a door is to remain locked when Sydney is home alone. Thus, awareness of Sydney's lone occupancy in the household triggers persistent locking at the front door. Any number of events can be triggered by the rules 424. Rules 424 may trigger functionalities of smart devices (e.g., smart devices 426), processor-based functionalities (e.g., sending an email, posting a comment on social media, setting a calendar entry, providing a cellular phone notification, etc.), and so forth.” Paragraph 0134)
UM, Mashinsky, Brian, and Fadell are combinable for the same rationale as set forth above with respect to claim 2.

Claim 32:
UM, Mashinsky, and Brian do not explicitly describe sensor as described below.  However, Fadell teaches the sensor as described below.  
The cited prior art describes the method of Claim 1, wherein the proximity sensors comprise Near Field Communication (NFC) sensors, GPS sensors, BLUETOOTH® sensors, motion detectors, and/or thermal sensors. (Fadell: “The sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide or other gas, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like.” Paragraph 0066; “For example, a first device can detect that a user has entered into a garage (e.g., by detecting motion in the garage, detecting a change in light in the garage or detecting opening of the garage door). The first device can transmit this information to a second device via the network interface 18, such that the second device can, e.g., adjust a home temperature setting, a light setting, a music setting, and/or a security-alarm setting.” Paragraph 0075)
UM, Mashinsky, Brian, and Fadell are combinable for the same rationale as set forth above with respect to claim 2.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2008/0319893 (Mashinsky) and further in view of U.S. Patent Application Publication No. 2012/0065796 (Brian) and U.S. Patent Application Publication No. 2014/0207292 (Ramagem).


Claim 5:
UM, Mashinsky, and Brian do not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 1, further comprising: receiving, by the server, biometric information associated with the person, responsive to determining that the person is present in the proximity of the appliance, wherein the operational state of the appliance is determined based on the biometric information. (Ramagem: “For example, in FIG. 4A, upon a start 402, various types of physiological states may be monitored 404 from the sensor data 112, including, for example, a lower heart rate 406, a lower breathing rate 408, a lower body temperature 410, or a presence of a sleep brainwave activity 412 (e.g., alpha or delta waves). Upon at least one of physiological states 406, 408, 410, 412 (if employed) being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a lower energy usage state 414.” Paragraph 0054; “According to an illustrative embodiment, a motion sensor may be placed in the occupant's bedroom or sleeping area to monitor for movements.” Paragraph 0049)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, the known techniques of Mashinsky, namely, intelligent routing of electric power, and the known techniques of Brian, namely, an energy manager, with the known techniques of Ramagem, namely, home automation system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information, the teachings of Mashinsky to route power between sub-grids , and the teachings of Brian to route excess energy based on a homeowner being away with the teachings of Ramagem to automate home devices based on biofeedback would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information and biofeedback of UM based on the teachings of routing power in Mashinsky, the teachings of controlling power based on user information in Brian, and the teachings of controlling home devices based on biofeedback in Ramagem).

Claim 6:
UM, Mashinsky, and Brian do explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 5, wherein the biometric information comprises sleep information of the person. (Ramagem: “The start 402 may be triggered by various mechanisms. For example, a manual input may trigger the start 402. The manual input may be part of the interface on the programmable thermostat 102, or it may be a remote device operatively coupled to the programmable thermostat 102. The programmable thermostat 102 may also trigger the start 402 based an expected sleeping schedule. The start 402 may also be initiated by physiological states 406, 408, 410, 412 being observed.” Paragraph 0056; “In FIG. 4B, once in a sleep state 416, the programmable thermostat 102 may monitor for at least a physiological state 418 associated with discomfort. Physiological state 418 may include a higher perspiration rate 420, a specific or any body movements 422, an unexpected exit from REM sleep 424, or a presence of snoring 426. Upon any or a combination of such physiological states 420, 422, 424, 426 being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a higher energy usage state 428.” Paragraph 0057)
UM, Mashinsky, Brian, and Ramagem are combinable for the same rationale as set forth above with respect to claim 5.

Claim 7:
UM, Mashinsky, and Brian do not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 6, 
wherein the operational state indicates activating the appliance based on the sleep information of the person indicating the person is awake, and (Ramagem: see the states 210 of sleep 202 as illustrated in figure 2; “The start 402 may be triggered by various mechanisms. For example, a manual input may trigger the start 402. The manual input may be part of the interface on the programmable thermostat 102, or it may be a remote device operatively coupled to the programmable thermostat 102. The programmable thermostat 102 may also trigger the start 402 based an expected sleeping schedule. The start 402 may also be initiated by physiological states 406, 408, 410, 412 being observed.” Paragraph 0056; “In FIG. 4B, once in a sleep state 416, the programmable thermostat 102 may monitor for at least a physiological state 418 associated with discomfort. Physiological state 418 may include a higher perspiration rate 420, a specific or any body movements 422, an unexpected exit from REM sleep 424, or a presence of snoring 426. Upon any or a combination of such physiological states 420, 422, 424, 426 being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a higher energy usage state 428.” Paragraph 0057)
wherein the operational state indicates deactivating the appliance based on the sleep information of the person indicating the person is asleep. (Ramagem: “Upon at least one of physiological states 406, 408, 410, 412 (if employed) being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a lower energy usage state 414.” Paragraph 0054)
UM, Mashinsky, Brian, and Ramagem are combinable for the same rationale as set forth above with respect to claim 5.

Claim 8:
UM, Mashinsky, and Briando not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 6, 
wherein the sleep information of the person comprises a sleep pattern, and (Ramagem: “In addition, the programmable thermostat 102 may analyze the profile for a pattern. Where a pattern exists, such as in transitions among activities, the programmable thermostat 102 may pre-emptively establish the controllable setpoint for an anticipated activity. For example, the programmable thermostat 102 may anticipate when the occupant 110 may wake up based on (i) the average sleep time of the occupant 110 or (ii) the time when the sleep states 202 generally transitions to normal state 208. As such, the programmable thermostat 102 may pre-warm the building or specific portions thereof.” Paragraph 0069)
wherein the operational state indicates an operational pattern for operation of the appliance based on the sleep pattern. (Ramagem: “In FIG. 5A, the programmable thermostat 102 varies the controllable setpoint among different energy usage states. The programmable thermostat 102 initializes at controllable setpoint T.sub.0 502. The programmable thermostat 102 reduces the controllable setpoint as a linear ramp 504 to T.sub.1 506 over a specified period 508 and maintains the T.sub.1 506 for a pre-determined period of time 510.” Paragraph 0075; “For example, in FIG. 4A, upon a start 402, various types of physiological states may be monitored 404 from the sensor data 112, including, for example, a lower heart rate 406, a lower breathing rate 408, a lower body temperature 410, or a presence of a sleep brainwave activity 412 (e.g., alpha or delta waves). Upon at least one of physiological states 406, 408, 410, 412 (if employed) being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a lower energy usage state 414.” Paragraph 0054; “According to an illustrative embodiment, a motion sensor may be placed in the occupant's bedroom or sleeping area to monitor for movements.” Paragraph 0049)
UM, Mashinsky, Brian, and Ramagem are combinable for the same rationale as set forth above with respect to claim 5.

Claim 9:
UM, Mashinsky, and Brian do not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 1, further comprising: 
receiving, by the server, health information associated with the person, responsive to determining that the person is present in the proximity of the appliance, (Ramagem: “In addition, the computer system may correlate the observed physiological response with other factors, including environment condition, individual BMI, weight, % body fat, among other factors. Other characteristics that may be employed include personal characteristics such as age, gender, and physical conditions, such as physical disabilities or disease. These factors and characteristics may be acquired locally by the system or they may be retrieved from databases via the Internet. An example of such a system includes internet enabled weight-scales that records body weight, % body fat, etc. and stores the recorded measurement on an Internet-enabled server. According to an embodiment, such data may be imported from health records of the occupant 110.” Paragraph 0121; “The resulting correlation may be directly used to establish the controllable setpoint or may be provided to the occupant for indirect control. As such, the correlation may also be displayed to the occupant for educational purposes.” Paragraph 0122; “The computer system receives biofeedback data (operation 802). The computer system may directly communicate with sensors or an external database provided by a third-party provider. As such, the sensor may directly provide the biofeedback data to the computer system, or the third-party provider may indirectly provide the biofeedback data. The biofeedback data may be a time-based signal of a measurement from the biofeedback sensors.” Paragraph 0112)
wherein the operational state of the appliance is determined based on the health information. (Ramagem: “The resulting correlation may be directly used to establish the controllable setpoint or may be provided to the occupant for indirect control. As such, the correlation may also be displayed to the occupant for educational purposes.” Paragraph 0122; “The computer system may establish the control setpoint using the determined minimum energy usage state (operation 806) at which the physiological response of discomfort is not observed.” Paragraph 0117)
UM, Mashinsky, Brian, and Ramagem are combinable for the same rationale as set forth above with respect to claim 5.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2008/0319893 (Mashinsky) and further in view of U.S. Patent Application Publication No. 2012/0065796 (Brian) and U.S. Patent Application Publication No. 2007/0043478 (Ehlers).


Claim 10:
UM, Mashinsky, and Brian do not explicitly describe energy demands as described below.  However, Ehlers teaches the energy demands as described below.  
The cited prior art describes the method of Claim 1, further comprising: 
transmitting, to the appliance, a notification of energy demands, responsive to determining that the person is present in the proximity of the appliance; and (Ehlers: “Additional two-way communicating sensors will also improve the operational capabilities of the system 3.08 by providing additional input data. Occupancy sensors as an example would provide the system 3.08 with knowledge of if there were people present in the site 1.04. The system 3.08 is capable of receiving authorization from any authorized entity to perform items like ramping, set point modifications or dehumidification differently depending on the presence or absence of the occupant. If unoccupied, the system 3.08 can be directed to take more savings related actions and defer comfort control options. This ability increases its ability to deliver savings and reduce demand on the supply chain without affecting the occupants' level of comfort.” Paragraph 0266; “An operator, using the utility interface 1.16, activates one or more PROGRAMS in response to the ISR. Activation of the one or more PROGRAMS may be immediate or scheduled at a future time. To activate a PROGRAM, a PROGRAM schedule is downloaded to each of the gateway nodes 1.10D or nodes 1.10 affected. In one embodiment, the PROGRAM schedule may be downloaded to the appropriate gateway nodes 1.10D or other node 1.10 in advance of the scheduled time of operation.” Paragraph 0103; UM: “In operation S210, the server 100 receives a trigger signal generated by a sensor 14 in the home when a mobile device 12 is located at a specific location in the home.” paragraph 0048; “In operation S310, a sensor 14 detects a mobile device 12 located at a specific location. According to an exemplary embodiment, the sensor 14 may detect the mobile device 12 where the sensor 14 is located. For example, a sensor provided at the entrance may detect the mobile device 12 when the user carrying the mobile device 12 passes through the entrance. As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “In operation S320, the sensor 14 transmits a trigger signal to the server 100 when the mobile device 12 is detected. The sensor 14 may generate the trigger signal when the mobile device 12 is detected. The trigger signal may include information on home devices 16 located around the sensor 14. For example, the trigger signal may include serial code numbers of the home devices 16 located around the sensor 14.” Paragraph 0063)
receiving a selection responsive to the notification of energy demands, wherein the control information related to the operational state of the appliance is based on the selection that was received. (Ehlers: “In another aspect of the present invention, the gateway node 1.10D may receive a utility generated scheduled supply request. The gateway node 1.10D may be responsible for administering the PROGRAM within customer site 1.04. For example, the gateway node 1.10D may accept or download scheduled PROGRAMS from the system 1.02 in advance of the scheduled operation. The gateway node 1.10D may then monitor and control the affected devices 1.08 to carry out the PROGRAM.” Paragraph 0145; “The utility 1.06 may also monitor and control the usage of electricity by controlling the nodes 1.10 and/or the devices 1.08. More specifically, the utility 1.08 may define, modify, implement, and engage one or more Power Supply Program (hereinafter PSP or PROGRAM or PROGRAMS) which are designed to alleviate or reduce energy demand during peak periods. A PROGRAM may either be mandatory or optional. The user, through the user interface 1.14, may be able to subscribe or sign up for one or more optional PROGRAMS. A PROGRAM may be either automatically implemented when a predetermined set of conditions occur, such as time of day, or may be engaged, by the utility 1.06, as electricity demands require.” Paragraph 0078)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, the known techniques of Mashinsky, namely, intelligent routing of electric power, and the known techniques of Brian, namely, an energy manager, with the known techniques of Ehlers, namely, device control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information,the teachings of Mashinsky to route power between sub-grids, and the teachings of Brian to route excess energy based on a homeowner being away with the teachings of Ehlers to control devices based on energy information would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information and energy information of UM based on the teachings of routing power in Mashinsky, the teachings of controlling power based on user information in Brian, and the teachings of controlling devices based on energy information in Ehlers).

Claim 12:
UM, Mashinsky, and Brian do not explicitly describe utility association as described below.  However, Ehlers teaches the utility association as described below.  
The cited prior art describes the method of Claim 1, 
wherein the server is associated with the utility, (Ehlers: “An exemplary implementation of the system 1.02 is shown in FIG. 1B. In this illustrated embodiment, the gateway node 1.10D communicates to the utility control system 1.12 via an "always on", secured wired or wireless network 1.20 through a cable modem, DSL modem, or other suitable means (not shown). The utility control system 1.12 may be implemented in software which is stored and executed on a back-end server 1.22 (see below).” Paragraph 0072)
wherein the communication link is associated with the power grid. (Ehlers: “An exemplary implementation of the system 1.02 is shown in FIG. 1B. In this illustrated embodiment, the gateway node 1.10D communicates to the utility control system 1.12 via an "always on", secured wired or wireless network 1.20 through a cable modem, DSL modem, or other suitable means (not shown). The utility control system 1.12 may be implemented in software which is stored and executed on a back-end server 1.22 (see below).” Paragraph 0072; “In one aspect of the present invention, the load metering node 1.10A, the control node 1.10B, and the load control node 1.10C communicate with the gateway node 1.10D. In another aspect of the present invention, the load metering node 1.10A, the control node 1.10B, the load control node 1.10C, and the gateway node 1.10D may all communicate with each other. In the illustrated embodiment, the nodes 1.10 are interconnected by a network 1.18. The network 1.18 may be a wired network, such as an ethernet network, or a wireless network.” Paragraph 0071)
UM, Mashinsky, Brian, and Ehlers are combinable for the same rationale as set forth above with respect to claim 10.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2008/0319893 (Mashinsky) and further in view of U.S. Patent Application Publication No. 2012/0065796 (Brian) and U.S. Patent Application Publication No. 2010/0289643 (Trundle).


Claim 11:
UM, Mashinsky, and Brian do not explicitly describe aggregating as described below.  However, Trundle teaches the aggregating as described below.  
The cited prior art describes the method of Claim 1, 
wherein the person comprises a first person, the method further comprising: (Trundle: “The example shown in FIG. 14B represents user-specific control that occurs when the child is present in the property 1410 and the mom is inferred to be arriving at the property 1410 soon. In this example, the monitoring system 1440 monitors a geographic location of the mom's automobile 1460 and infers that the mom is approaching the property 1410 based on the monitored geographic location. The monitoring system 1440 determines that it is the mom approaching the property 1410 because the geographic location data processed by the monitoring system 1440 is being received from a device associated with the mom (e.g., a navigation system of the mom's automobile 1460). The monitoring system 1440 determines that the child remains present within the property 1410 in the child's room 1414 (e.g., based on motion sensor activity in the child's room 1414 or door openings and closings detected at the child's room 1414).” Paragraph 0159)
receiving, by the server, information indicating whether a second person is present in the proximity of the appliance; (Trundle: “The example shown in FIG. 14B represents user-specific control that occurs when the child is present in the property 1410 and the mom is inferred to be arriving at the property 1410 soon. In this example, the monitoring system 1440 monitors a geographic location of the mom's automobile 1460 and infers that the mom is approaching the property 1410 based on the monitored geographic location. The monitoring system 1440 determines that it is the mom approaching the property 1410 because the geographic location data processed by the monitoring system 1440 is being received from a device associated with the mom (e.g., a navigation system of the mom's automobile 1460). The monitoring system 1440 determines that the child remains present within the property 1410 in the child's room 1414 (e.g., based on motion sensor activity in the child's room 1414 or door openings and closings detected at the child's room 1414).” Paragraph 0159)
receiving, by the server, first personal preferences of the first person and second personal preferences of the second person; (Trundle: “In response to the determinations that the mom is approaching the property 1410 and that the child is in the child's room 1414, the monitoring system 1440 changes the thermostat setting to a "Mom Approaching" profile that is appropriate for when the child is present in the child's room 1414 alone and the mom is inferred to be arriving at the property 1410 in a relatively short period of time. In applying the "Mom Approaching" profile, the monitoring system 1440 changes the thermostat settings 1450 to the thermostat settings 1470 in which the common area 1412 and the mom's room 1416 have been set to the mom's preferred temperature, and the child's room 1414 has been set to the child's preferred temperature.” Paragraph 0160; “In changing the thermostat settings, the monitoring system 1440 analyzed the preferences of the mom and the child and determined that the mom's preferred temperature was different than the child's preferred temperature. Because the child has superior rights to the mom in the child's room 1414, the monitoring system 1440 maintained the child's room 1414 set to the child's preferred temperature. Because the mom has superior rights to the child in the common area 1412 and the mom's room 1416, the monitoring system 1440 changed the common area 1412 and the mom's room 1416 to the mom's preferred temperature.” Paragraph 0161)
aggregating the first personal preferences and the second personal preferences to determine aggregated conditions; and (Trundle: “In changing the thermostat settings, the monitoring system 1440 analyzed the preferences of the mom and the child and determined that the mom's preferred temperature was different than the child's preferred temperature. Because the child has superior rights to the mom in the child's room 1414, the monitoring system 1440 maintained the child's room 1414 set to the child's preferred temperature. Because the mom has superior rights to the child in the common area 1412 and the mom's room 1416, the monitoring system 1440 changed the common area 1412 and the mom's room 1416 to the mom's preferred temperature.” Paragraph 0161; “In some implementations, the child's rights may be impacted by the location of the child within the property 1410. In these implementations, the monitoring system 1440 may have determined that the child had superior rights to the temperature in the common area 1412 (at least until the mom actually arrived at the property 1410) had the child been detected as being present in the common area 1412, as opposed to the child's room 1414. In this regard, had the monitoring system 1440 detected the child as being present in the common area 1412, the monitoring system 1440 would have maintained the common area 1412 set to the child's preferred temperature. The monitoring system 1440 then would have waited to change the temperature of the common area 1412 to the mom's preferred temperature until the mom actually arrives at the property 1410 or the child is detected as leaving the common area 1412.” Paragraph 0162)
determining the control information related to the operational state of the appliance based on the aggregated conditions. (Trundle: see the thermostat settings 1450, 1470 as illustrated in figure 14B; “In applying the "Mom Approaching" profile, the monitoring system 1440 changes the thermostat settings 1450 to the thermostat settings 1470 in which the common area 1412 and the mom's room 1416 have been set to the mom's preferred temperature, and the child's room 1414 has been set to the child's preferred temperature.” Paragraph 0160)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, the known techniques of Mashinsky, namely, intelligent routing of electric power, and the known techniques of Brian, namely, an energy manager, with the known techniques of Trundle, namely, remote device control and energy monitoring system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information, the teachings of Mashinsky to route power between sub-grids, and the teachings of Brian to route excess energy based on a homeowner being away with the teachings of Trundle to control devices based on user information would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information of UM based on the teachings of routing power in Mashinsky, the teachings of controlling power based on user information in Brian, and the teachings of controlling devices based on user information in Trundle).


Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2010/0289643 (Trundle) and further in view of U.S. Patent Application Publication No. 2014/0222241 (Ols).


Claim 14:
The cited prior art describes a method of operating an appliance on a power grid operated by a utility, the method comprising: (UM: “Provided are a method and a device for controlling a home device located at home according to circumstances of a user by using context information acquired by a mobile device to control the home device.” Paragraph 0005)
transmitting, to a server, information indicating whether a first person is present in a proximity of the appliance; (UM: “In operation S210, the server 100 receives a trigger signal generated by a sensor 14 in the home when a mobile device 12 is located at a specific location in the home.” paragraph 0048; “In operation S310, a sensor 14 detects a mobile device 12 located at a specific location. According to an exemplary embodiment, the sensor 14 may detect the mobile device 12 where the sensor 14 is located. For example, a sensor provided at the entrance may detect the mobile device 12 when the user carrying the mobile device 12 passes through the entrance. As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “In operation S320, the sensor 14 transmits a trigger signal to the server 100 when the mobile device 12 is detected. The sensor 14 may generate the trigger signal when the mobile device 12 is detected. The trigger signal may include information on home devices 16 located around the sensor 14. For example, the trigger signal may include serial code numbers of the home devices 16 located around the sensor 14.” Paragraph 0063)

UM does not explicitly describe aggregating or weighted averaging as described below.  However, Trundle teaches the aggregating and Ols teaches the weighted averaging as described below.  
transmitting, to the server, information indicating that a second person is present in the proximity of the appliance; (Trundle: “The example shown in FIG. 14B represents user-specific control that occurs when the child is present in the property 1410 and the mom is inferred to be arriving at the property 1410 soon. In this example, the monitoring system 1440 monitors a geographic location of the mom's automobile 1460 and infers that the mom is approaching the property 1410 based on the monitored geographic location. The monitoring system 1440 determines that it is the mom approaching the property 1410 because the geographic location data processed by the monitoring system 1440 is being received from a device associated with the mom (e.g., a navigation system of the mom's automobile 1460). The monitoring system 1440 determines that the child remains present within the property 1410 in the child's room 1414 (e.g., based on motion sensor activity in the child's room 1414 or door openings and closings detected at the child's room 1414).” Paragraph 0159)
transmitting, to the server, first personal preferences of the first person and second personal preferences of the second person; (Trundle: “In response to the determinations that the mom is approaching the property 1410 and that the child is in the child's room 1414, the monitoring system 1440 changes the thermostat setting to a "Mom Approaching" profile that is appropriate for when the child is present in the child's room 1414 alone and the mom is inferred to be arriving at the property 1410 in a relatively short period of time. In applying the "Mom Approaching" profile, the monitoring system 1440 changes the thermostat settings 1450 to the thermostat settings 1470 in which the common area 1412 and the mom's room 1416 have been set to the mom's preferred temperature, and the child's room 1414 has been set to the child's preferred temperature.” Paragraph 0160; “In changing the thermostat settings, the monitoring system 1440 analyzed the preferences of the mom and the child and determined that the mom's preferred temperature was different than the child's preferred temperature. Because the child has superior rights to the mom in the child's room 1414, the monitoring system 1440 maintained the child's room 1414 set to the child's preferred temperature. Because the mom has superior rights to the child in the common area 1412 and the mom's room 1416, the monitoring system 1440 changed the common area 1412 and the mom's room 1416 to the mom's preferred temperature.” Paragraph 0161)
aggregating the first personal preferences and the second personal preferences to determine aggregated conditions, wherein the aggregated conditions are based on weighted averaging of the first personal preferences and the second personal preferences; and (Trundle: “In changing the thermostat settings, the monitoring system 1440 analyzed the preferences of the mom and the child and determined that the mom's preferred temperature was different than the child's preferred temperature. Because the child has superior rights to the mom in the child's room 1414, the monitoring system 1440 maintained the child's room 1414 set to the child's preferred temperature. Because the mom has superior rights to the child in the common area 1412 and the mom's room 1416, the monitoring system 1440 changed the common area 1412 and the mom's room 1416 to the mom's preferred temperature.” Paragraph 0161; “In some implementations, the child's rights may be impacted by the location of the child within the property 1410. In these implementations, the monitoring system 1440 may have determined that the child had superior rights to the temperature in the common area 1412 (at least until the mom actually arrived at the property 1410) had the child been detected as being present in the common area 1412, as opposed to the child's room 1414. In this regard, had the monitoring system 1440 detected the child as being present in the common area 1412, the monitoring system 1440 would have maintained the common area 1412 set to the child's preferred temperature. The monitoring system 1440 then would have waited to change the temperature of the common area 1412 to the mom's preferred temperature until the mom actually arrives at the property 1410 or the child is detected as leaving the common area 1412.” Paragraph 0162;Ols: “Alternatively, a user ranking system may be established for user in implementing the preferences of the ranked users based on a weighted average in which those of higher ranking are given a greater weight while averaging the climate preferences, or the preferences of those of a higher ranking supersede the preferences of those of a lower ranking.” Paragraph 0075)
determining control information related to the operational state of the appliance based on the aggregated conditions. (Trundle: see the thermostat settings 1450, 1470 as illustrated in figure 14B; “In applying the "Mom Approaching" profile, the monitoring system 1440 changes the thermostat settings 1450 to the thermostat settings 1470 in which the common area 1412 and the mom's room 1416 have been set to the mom's preferred temperature, and the child's room 1414 has been set to the child's preferred temperature.” Paragraph 0160)
receiving, via a communication link, control information related to the operational state of the appliance based on the aggregated conditions to control operation of the appliance; and (UM: “In operation S220, the server 100 determines a home device 16 corresponding to the specific location by using the trigger signal.” Paragraph 0051; “In operation S230, the server 100 selects context information related to an operation of the determined home device 16 from among context information received from the mobile device 12.” Paragraph 0053; “In operation S350, the server 100 determines a home device 16 corresponding to the specific location.” Paragraph 0072; “For example, the server 100 may confirm that a TV is located near a sensor which has generated a trigger signal, by using an identification value of the TV, which is included in the trigger signal.” Paragraph 0074)
operating the appliance based on the operational state that was received, (UM: “In operation S240, the server 100 provides the selected context information to the determined home device 16. For example, the server 100 may transmit context information to the determined home device 16.” Paragraph 0058; “The home device 16 may determine an operation to be performed by using the provided context information.” Paragraph 0059; “The server 100 may transmit the selected context information to the determined home device 16.” Paragraph 0082; “In operation S380, the home device 16 determines an operation to be performed by the home device 16 by using the selected context information. For example, when a TV receives, from the server 100, context information related to a broadcast program which the user has watched, the TV may perform a display operation of the TV so as to play the broadcast program from a frame immediately after the frame which the user has watched or to play the broadcast program from a point in time corresponding a point in time in the program that the user has left off at or completed watching.” Paragraph 0083)
wherein the weighted averaging of first personal preferences and the second personal preferences comprises performing a weighted averaging based on a first weight of the first personal preferences and a second weight of the second personal preferences, and (Ols: “Alternatively, a user ranking system may be established for user in implementing the preferences of the ranked users based on a weighted average in which those of higher ranking are given a greater weight while averaging the climate preferences, or the preferences of those of a higher ranking supersede the preferences of those of a lower ranking.” Paragraph 0075)
wherein the first weight of the first personal preferences is different from the second weight of the second personal preferences. (Ols: “Alternatively, a user ranking system may be established for user in implementing the preferences of the ranked users based on a weighted average in which those of higher ranking are given a greater weight while averaging the climate preferences, or the preferences of those of a higher ranking supersede the preferences of those of a lower ranking.” Paragraph 0075)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, with the known techniques of Trundle, namely, remote device control and energy monitoring system, and the known techniques of Ols, namely, climate control, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information with the teachings of Trundle to control devices based on user information and the teachings of Ols for climate control based on user preferences would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information of UM based on the teachings of controlling devices based on user information in Trundle and the teachings of controlling devices based on weighted user preferences in Ols).

Claim 27:
The cited prior art describes the method of Claim 14, wherein the proximity comprises a threshold distance of the appliance. (UM: “As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061)


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2010/0289643 (Trundle) and further in view of U.S. Patent Application Publication No. 2014/0222241 (Ols) and U.S. Patent Application Publication No. 2016/0259308 (Fadell).


Claim 15:
UM, Trundle, and Ols do not explicitly describe a restricted person as described below.  However, Fadell teaches the restricted person as described below.  
The cited prior art describes the method of Claim 14, 
wherein the operational state that was received indicates that the first person that is present in the proximity of the appliance is a restricted person, the method further comprising: (Fadell: see the infer if Sydney is in bedroom 1 based on audio monitoring 424, 416 as illustrated in figure 13; “In the example graphical user interface (GUI) 400 of FIG. 13, an awareness prompt 410 is generated. The awareness prompt 410 may prompt a user of the GUI 400 whether the system should attribute one or more inputs 412 from the smart devices 10 as a particular activity, event, and/or attribute 414 of the household. For example, the prompt 410 is used to determine a relationship between an audio signature 412 and a particular household member named Sydney. When the awareness prompt 410 is confirmed (e.g., by a user selecting the “Yes” icon 416), an awareness rule 418 may be generated (e.g., in a database or data file 420) to link the input 412 with the particular activity, even, and/or attribute 414 of the household. In some embodiments, when the awareness prompt 410 is rejected (e.g., by a user selecting the “No” icon 420), an awareness rule 422 may be generated (e.g., in the database or data file 420) to refuse a link between the input 412 with the particular activity, even, and/or attribute 414 of the household.” Paragraph 0132)
deactivating the appliance responsive to the operational state indicating the restricted person. (Fadell: see the keep front door lock control locked when Sydney is home alone 424 as illustrated in figure 13; “For example, in the illustrated embodiment, a front door rule specifies that a door is to remain locked when Sydney is home alone. Thus, awareness of Sydney's lone occupancy in the household triggers persistent locking at the front door. Any number of events can be triggered by the rules 424. Rules 424 may trigger functionalities of smart devices (e.g., smart devices 426), processor-based functionalities (e.g., sending an email, posting a comment on social media, setting a calendar entry, providing a cellular phone notification, etc.), and so forth.” Paragraph 0134)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, with the known techniques of Trundle, namely, remote device control and energy monitoring system, the known techniques of Ols, namely, climate control, and the known techniques of Fadell, namely, smart home automation system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information with the teachings of Trundle to control devices based on user information, the teachings of Ols for climate control based on user preferences, and the teachings of Fadell to automate home devices based on user information based on user input would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information of UM based on the teachings of controlling devices based on user information in Trundle, the teachings of controlling devices based on weighted user preferences in Ols, and the teachings of controlling home devices based on user information in Fadell).

Claim 16:
UM, Trundle, and Ols do not explicitly describe a restricted person as described below.  However, Fadell teaches the restricted person as described below.  
The cited prior art describes the method of Claim 15, further comprising: 
detecting that the restricted person has left the proximity of the appliance; and (Fadell: see the infer if Sydney is in bedroom 1 based on audio monitoring 424, 420 as illustrated in figure 13; “In the example graphical user interface (GUI) 400 of FIG. 13, an awareness prompt 410 is generated. The awareness prompt 410 may prompt a user of the GUI 400 whether the system should attribute one or more inputs 412 from the smart devices 10 as a particular activity, event, and/or attribute 414 of the household. For example, the prompt 410 is used to determine a relationship between an audio signature 412 and a particular household member named Sydney. When the awareness prompt 410 is confirmed (e.g., by a user selecting the “Yes” icon 416), an awareness rule 418 may be generated (e.g., in a database or data file 420) to link the input 412 with the particular activity, even, and/or attribute 414 of the household. In some embodiments, when the awareness prompt 410 is rejected (e.g., by a user selecting the “No” icon 420), an awareness rule 422 may be generated (e.g., in the database or data file 420) to refuse a link between the input 412 with the particular activity, even, and/or attribute 414 of the household.” Paragraph 0132)
activating the appliance responsive to detecting that the restricted person has left the proximity of the appliance. (Fadell: “In some embodiments, when the awareness prompt 410 is rejected (e.g., by a user selecting the “No” icon 420), an awareness rule 422 may be generated (e.g., in the database or data file 420) to refuse a link between the input 412 with the particular activity, even, and/or attribute 414 of the household.” Paragraph 0132; “If the environment has not experienced enough input 412 data to provide a threshold level of subsequent awareness (e.g., the confidence level has not met a confidence threshold), monitoring may be continued and adjustments to input 412 ranges associated with the particular activity, event, and/or attribute 414 for the policies to be implemented may occur (block 486).” Paragraph 0136)
UM, Trundle, Ols, and Fadell are combinable for the same rationale as set forth above with respect to claim 15.

Claim 17:
UM, Trundle, and Ols do not do not explicitly describe a restricted person as described below.  However, Fadell teaches the restricted person as described below.  
The cited prior art describes the method of Claim 14, wherein the operational state of the appliance comprises enabling the appliance, disabling the appliance, controlling characteristics of the appliance, and/or controlling power from the power grid to the appliance. (Fadell: see the keep front door lock control locked when Sydney is home alone 424 as illustrated in figure 13; “For example, in the illustrated embodiment, a front door rule specifies that a door is to remain locked when Sydney is home alone. Thus, awareness of Sydney's lone occupancy in the household triggers persistent locking at the front door. Any number of events can be triggered by the rules 424. Rules 424 may trigger functionalities of smart devices (e.g., smart devices 426), processor-based functionalities (e.g., sending an email, posting a comment on social media, setting a calendar entry, providing a cellular phone notification, etc.), and so forth.” Paragraph 0134)
UM, Trundle, Ols, and Fadell are combinable for the same rationale as set forth above with respect to claim 15.


Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2010/0289643 (Trundle) and further in view of U.S. Patent Application Publication No. 2014/0222241 (Ols) and U.S. Patent Application Publication No. 2014/0207292 (Ramagem).


Claim 18:
UM, Trundle, and Ols do not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 14, further comprising: transmitting biometric information associated with the first person to the server, when the first person is present in the proximity of the appliance, wherein the operational state that was received from the server is based on the biometric information that was transmitted. (Ramagem: “For example, in FIG. 4A, upon a start 402, various types of physiological states may be monitored 404 from the sensor data 112, including, for example, a lower heart rate 406, a lower breathing rate 408, a lower body temperature 410, or a presence of a sleep brainwave activity 412 (e.g., alpha or delta waves). Upon at least one of physiological states 406, 408, 410, 412 (if employed) being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a lower energy usage state 414.” Paragraph 0054; “According to an illustrative embodiment, a motion sensor may be placed in the occupant's bedroom or sleeping area to monitor for movements.” Paragraph 0049)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, with the known techniques of Trundle, namely, remote device control and energy monitoring system, the known techniques of Ols, namely, climate control, and the known techniques of Ramagem, namely, home automation system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information with the teachings of Trundle to control devices based on user information, the teachings of Ols  for climate control based on user preferences, and the teachings of Ramagem to automate home devices based on biofeedback would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information of UM based on the teachings of controlling devices based on user information in Trundle, the teachings of controlling devices based on weighted user preferences in Ols, and the teachings of controlling home devices based on biofeedback in Ramagem).

Claim 19:
UM, Trundle, and Olsdo not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 18, further comprising: prior to transmitting the biometric information, receiving the biometric information from a wireless electronic device in the proximity of the appliance, wherein the wireless electronic device is associated with the first person. (Ramagem: “For example, in FIG. 4A, upon a start 402, various types of physiological states may be monitored 404 from the sensor data 112, including, for example, a lower heart rate 406, a lower breathing rate 408, a lower body temperature 410, or a presence of a sleep brainwave activity 412 (e.g., alpha or delta waves). Upon at least one of physiological states 406, 408, 410, 412 (if employed) being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a lower energy usage state 414.” Paragraph 0054; “According to an illustrative embodiment, a motion sensor may be placed in the occupant's bedroom or sleeping area to monitor for movements.” Paragraph 0049; “Sensors may be embedded in or are part of objects carried in pockets of a person, including: mobile devices (e.g., cell-phone, pagers) and key-fobs; sensors embedded in articles of clothing, footwear, and eyewear; and devices that may be clipped onto articles of clothing. FIG. 6 illustrates examples of wearable biofeedback sensors (e.g., items 602 to 618). Wearable biofeedback sensors may include any various types of sensors, including sensors that directly or indirectly measure physiological responses of a person. Wearable biofeedback sensors include sensors or instruments placed comfortably near or around the skin of a person, particularly around the head and eyes, sensors embedded (e.g., sewed) in articles of clothing, and sensors that may be carried around in pockets or attachable onto articles of clothing.” Paragraph 0097; “The system 100 includes the programmable thermostat 102 (i.e., controller) that operates with a set of biofeedback sensors 106 to control a climate control system 108 (not shown--see FIG. 9). The biofeedback sensors 106 capture direct or indirect physiological attributes of at least one building occupant 110. The biofeedback sensors 106 transmit these attributes as the sensor data 112 to the programmable thermostat 102 to establish a control setpoint 104 for the programmable thermostat 102.” Paragraph 0037)
UM, Trundle, Ols, and Ramagem are combinable for the same rationale as set forth above with respect to claim 18.

Claim 20:
UM, Trundle, and Olsdo not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 18, wherein the biometric information comprises sleep information of the first person. (Ramagem: “The start 402 may be triggered by various mechanisms. For example, a manual input may trigger the start 402. The manual input may be part of the interface on the programmable thermostat 102, or it may be a remote device operatively coupled to the programmable thermostat 102. The programmable thermostat 102 may also trigger the start 402 based an expected sleeping schedule. The start 402 may also be initiated by physiological states 406, 408, 410, 412 being observed.” Paragraph 0056; “In FIG. 4B, once in a sleep state 416, the programmable thermostat 102 may monitor for at least a physiological state 418 associated with discomfort. Physiological state 418 may include a higher perspiration rate 420, a specific or any body movements 422, an unexpected exit from REM sleep 424, or a presence of snoring 426. Upon any or a combination of such physiological states 420, 422, 424, 426 being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a higher energy usage state 428.” Paragraph 0057)
UM, Trundle, Ols, and Ramagem are combinable for the same rationale as set forth above with respect to claim 18.

Claim 21:
UM, Trundle, and Olsdo not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 20, 
wherein the operational state indicates activating the appliance based on the sleep information of the first person indicating the first person is awake, and (Ramagem: see the states 210 of sleep 202 as illustrated in figure 2; “The start 402 may be triggered by various mechanisms. For example, a manual input may trigger the start 402. The manual input may be part of the interface on the programmable thermostat 102, or it may be a remote device operatively coupled to the programmable thermostat 102. The programmable thermostat 102 may also trigger the start 402 based an expected sleeping schedule. The start 402 may also be initiated by physiological states 406, 408, 410, 412 being observed.” Paragraph 0056; “In FIG. 4B, once in a sleep state 416, the programmable thermostat 102 may monitor for at least a physiological state 418 associated with discomfort. Physiological state 418 may include a higher perspiration rate 420, a specific or any body movements 422, an unexpected exit from REM sleep 424, or a presence of snoring 426. Upon any or a combination of such physiological states 420, 422, 424, 426 being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a higher energy usage state 428.” Paragraph 0057)
wherein the operational state indicates deactivating the appliance based on the sleep information of the first person indicating the first person is asleep. (Ramagem: “Upon at least one of physiological states 406, 408, 410, 412 (if employed) being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a lower energy usage state 414.” Paragraph 0054)
UM, Trundle, Ols, and Ramagem are combinable for the same rationale as set forth above with respect to claim 18.

Claim 22:
UM, Trundle, and Olsdo not explicitly describe biometric information as described below.  However, Ramagem teaches the biometric information as described below.  
The cited prior art describes the method of Claim 20, 
wherein the sleep information of the first person comprises a sleep pattern, and (Ramagem: “In addition, the programmable thermostat 102 may analyze the profile for a pattern. Where a pattern exists, such as in transitions among activities, the programmable thermostat 102 may pre-emptively establish the controllable setpoint for an anticipated activity. For example, the programmable thermostat 102 may anticipate when the occupant 110 may wake up based on (i) the average sleep time of the occupant 110 or (ii) the time when the sleep states 202 generally transitions to normal state 208. As such, the programmable thermostat 102 may pre-warm the building or specific portions thereof.” Paragraph 0069)
wherein the operational state indicates an operational pattern for operation of the appliance based on the sleep pattern. (Ramagem: “In FIG. 5A, the programmable thermostat 102 varies the controllable setpoint among different energy usage states. The programmable thermostat 102 initializes at controllable setpoint T.sub.0 502. The programmable thermostat 102 reduces the controllable setpoint as a linear ramp 504 to T.sub.1 506 over a specified period 508 and maintains the T.sub.1 506 for a pre-determined period of time 510.” Paragraph 0075; “For example, in FIG. 4A, upon a start 402, various types of physiological states may be monitored 404 from the sensor data 112, including, for example, a lower heart rate 406, a lower breathing rate 408, a lower body temperature 410, or a presence of a sleep brainwave activity 412 (e.g., alpha or delta waves). Upon at least one of physiological states 406, 408, 410, 412 (if employed) being detected, the programmable thermostat 102 may vary the sleep control setpoint 104 to a lower energy usage state 414.” Paragraph 0054; “According to an illustrative embodiment, a motion sensor may be placed in the occupant's bedroom or sleeping area to monitor for movements.” Paragraph 0049)
UM, Trundle, Ols, and Ramagem are combinable for the same rationale as set forth above with respect to claim 18.

Claim 23:
UM, Trundle, and Olsdo not explicitly describe health information as described below.  However, Ramagem teaches the health information as described below.  
The cited prior art describes the method of Claim 14, wherein the operational state of the appliance is based on health information associated with the first person. (Ramagem: “In addition, the computer system may correlate the observed physiological response with other factors, including environment condition, individual BMI, weight, % body fat, among other factors. Other characteristics that may be employed include personal characteristics such as age, gender, and physical conditions, such as physical disabilities or disease. These factors and characteristics may be acquired locally by the system or they may be retrieved from databases via the Internet. An example of such a system includes internet enabled weight-scales that records body weight, % body fat, etc. and stores the recorded measurement on an Internet-enabled server. According to an embodiment, such data may be imported from health records of the occupant 110.” Paragraph 0121; “The resulting correlation may be directly used to establish the controllable setpoint or may be provided to the occupant for indirect control. As such, the correlation may also be displayed to the occupant for educational purposes.” Paragraph 0122; “The computer system receives biofeedback data (operation 802). The computer system may directly communicate with sensors or an external database provided by a third-party provider. As such, the sensor may directly provide the biofeedback data to the computer system, or the third-party provider may indirectly provide the biofeedback data. The biofeedback data may be a time-based signal of a measurement from the biofeedback sensors.” Paragraph 0112)
UM, Trundle, Ols, and Ramagem are combinable for the same rationale as set forth above with respect to claim 18.


Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208020 (UM) in view of U.S. Patent Application Publication No. 2010/0289643 (Trundle) and further in view of U.S. Patent Application Publication No. 2014/0222241 (Ols) and U.S. Patent Application Publication No. 2007/0043478 (Ehlers).


Claim 24:
UM, Trundle, and Ols do not explicitly describe energy demands as described below.  However, Ehlers teaches the energy demands as described below.  
The cited prior art describes the method of Claim 14, further comprising: 
receiving, by the appliance, a notification of energy demands, when the first person is present in the proximity of the appliance; and (Ehlers: “Additional two-way communicating sensors will also improve the operational capabilities of the system 3.08 by providing additional input data. Occupancy sensors as an example would provide the system 3.08 with knowledge of if there were people present in the site 1.04. The system 3.08 is capable of receiving authorization from any authorized entity to perform items like ramping, set point modifications or dehumidification differently depending on the presence or absence of the occupant. If unoccupied, the system 3.08 can be directed to take more savings related actions and defer comfort control options. This ability increases its ability to deliver savings and reduce demand on the supply chain without affecting the occupants' level of comfort.” Paragraph 0266; “An operator, using the utility interface 1.16, activates one or more PROGRAMS in response to the ISR. Activation of the one or more PROGRAMS may be immediate or scheduled at a future time. To activate a PROGRAM, a PROGRAM schedule is downloaded to each of the gateway nodes 1.10D or nodes 1.10 affected. In one embodiment, the PROGRAM schedule may be downloaded to the appropriate gateway nodes 1.10D or other node 1.10 in advance of the scheduled time of operation.” Paragraph 0103; UM: “In operation S210, the server 100 receives a trigger signal generated by a sensor 14 in the home when a mobile device 12 is located at a specific location in the home.” paragraph 0048; “In operation S310, a sensor 14 detects a mobile device 12 located at a specific location. According to an exemplary embodiment, the sensor 14 may detect the mobile device 12 where the sensor 14 is located. For example, a sensor provided at the entrance may detect the mobile device 12 when the user carrying the mobile device 12 passes through the entrance. As another example, a sensor provided in a room may detect the mobile device 12 when the user carrying the mobile device 12 is located in a distance range within 1 m from the room.” Paragraph 0061; “In operation S320, the sensor 14 transmits a trigger signal to the server 100 when the mobile device 12 is detected. The sensor 14 may generate the trigger signal when the mobile device 12 is detected. The trigger signal may include information on home devices 16 located around the sensor 14. For example, the trigger signal may include serial code numbers of the home devices 16 located around the sensor 14.” Paragraph 0063)
transmitting, by the appliance, a selection responsive to the notification of energy demands, wherein the operational state of the appliance that was received is based on the selection that was transmitted. (Ehlers: “In another aspect of the present invention, the gateway node 1.10D may receive a utility generated scheduled supply request. The gateway node 1.10D may be responsible for administering the PROGRAM within customer site 1.04. For example, the gateway node 1.10D may accept or download scheduled PROGRAMS from the system 1.02 in advance of the scheduled operation. The gateway node 1.10D may then monitor and control the affected devices 1.08 to carry out the PROGRAM.” Paragraph 0145; “The utility 1.06 may also monitor and control the usage of electricity by controlling the nodes 1.10 and/or the devices 1.08. More specifically, the utility 1.08 may define, modify, implement, and engage one or more Power Supply Program (hereinafter PSP or PROGRAM or PROGRAMS) which are designed to alleviate or reduce energy demand during peak periods. A PROGRAM may either be mandatory or optional. The user, through the user interface 1.14, may be able to subscribe or sign up for one or more optional PROGRAMS. A PROGRAM may be either automatically implemented when a predetermined set of conditions occur, such as time of day, or may be engaged, by the utility 1.06, as electricity demands require.” Paragraph 0078)
One of ordinary skill in the art would have recognized that applying the known technique of UM, namely, controlling home devices, with the known techniques of Trundle, namely, remote device control and energy monitoring system, the known techniques of Ols, namely, climate control, and the known techniques of Ehlers, namely, device control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of UM to control home devices based on user information with the teachings of Trundle to control devices based on user information, the teachings of Ols  for climate control based on user preferences, and the teachings of Ehlers to control devices based on energy information would have been recognized by those of ordinary skill in the art as resulting in an improved home automation system (i.e., controlling home devices based on user information of UM based on the teachings of controlling devices based on user information in Trundle, the teachings of controlling devices based on weight user preferences in Ols, and the teachings of controlling devices based on energy information in Ehlers).

Claim 26:
UM, Trundle, and Olsdo not explicitly describe utility association as described below.  However, Ehlers teaches the utility association as described below.  
The cited prior art describes the method of Claim 14, 
wherein the server is associated with the utility, (Ehlers: “An exemplary implementation of the system 1.02 is shown in FIG. 1B. In this illustrated embodiment, the gateway node 1.10D communicates to the utility control system 1.12 via an "always on", secured wired or wireless network 1.20 through a cable modem, DSL modem, or other suitable means (not shown). The utility control system 1.12 may be implemented in software which is stored and executed on a back-end server 1.22 (see below).” Paragraph 0072)
wherein the communication link is associated with the power grid. (Ehlers: “An exemplary implementation of the system 1.02 is shown in FIG. 1B. In this illustrated embodiment, the gateway node 1.10D communicates to the utility control system 1.12 via an "always on", secured wired or wireless network 1.20 through a cable modem, DSL modem, or other suitable means (not shown). The utility control system 1.12 may be implemented in software which is stored and executed on a back-end server 1.22 (see below).” Paragraph 0072; “In one aspect of the present invention, the load metering node 1.10A, the control node 1.10B, and the load control node 1.10C communicate with the gateway node 1.10D. In another aspect of the present invention, the load metering node 1.10A, the control node 1.10B, the load control node 1.10C, and the gateway node 1.10D may all communicate with each other. In the illustrated embodiment, the nodes 1.10 are interconnected by a network 1.18. The network 1.18 may be a wired network, such as an ethernet network, or a wireless network.” Paragraph 0071)
UM, Trundle, Ols, and Ramagem are combinable for the same rationale as set forth above with respect to claim 24.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2010/0289644 describes controlling devices based on user location tracking.
U.S. Patent Application Publication No. 2020/0285206 describes multi-factor event sequencing for a building management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116